Citation Nr: 0835378	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  03-18 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a skin disorder other than chloracne.

2.  Entitlement to service connection for hypertension, to 
include as secondary to a psychiatric disorder.

3.  Entitlement to service connection for Hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, that denied the veteran's claims of entitlement to 
service connection for hypertension and Hepatitis C, and 
found that new and material evidence had not been submitted 
sufficient to reopen the veteran's claim of entitlement to 
service connection for a skin disorder other than chloracne.  
These issues were remanded in October 2006 for further 
development.  All requested development having been 
completed, these claims now return before the Board.

The Board points out that service connection for a bilateral 
hydrocele was also remanded in October 2006, however, as 
service connection for this disability was granted by an 
April 2008 RO decision, this issue is no longer before the 
Board.


FINDINGS OF FACT

1.  In a decision dated March 1995, the RO denied service 
connection for a skin disorder.  The veteran did not appeal 
this decision.

2.  The veteran was granted service connection for chloracne 
by an April 2007 RO decision, implementing an October 2006 
Board decision.

3.  The evidence received since the March 1995 RO decision 
does not relate to an unestablished fact necessary to 
substantiate the claim of service connection for a skin 
disorder other than chloracne.

4.  The veteran was not diagnosed with hypertension until 
many years after his separation from service; the 
preponderance of the evidence of record indicates that the 
veteran's hypertension is not related to service.

5.  The veteran was not diagnosed with Hepatitis C until many 
years after his separation from service; the preponderance of 
the evidence of record indicates that the veteran's Hepatitis 
C is not related to service.


CONCLUSION OF LAW

1.  The March 1995 decision of the RO, which denied service 
connection for a skin condition, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 3.104, 20.302, 20.1103 
(2007).  

2.  The evidence received since the March 1995 RO decision, 
which denied service connection for a skin condition, is not 
new and material and the claim for a skin disorder other than 
chloracne is not reopened.  38 U.S.C.A. §§ 5108 (West 1991); 
38 C.F.R. § 3.156 (2001).

3.  Hypertension was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).

4.  Hepatitis C was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).

Under Kent v. Nicholson, 20 Vet. App. 1 (2006), the veteran 
must be apprised as to the requirements both as to the 
underlying service connection claim and as to the definitions 
of new and material evidence.  Kent further requires that the 
notice inform the veteran as to the basis for the prior final 
denial and as to what evidence would be necessary to 
substantiate the claim.  

In May 2001, February 2002, April 2002, May 2006, and 
December 2006, the agency of original jurisdiction (AOJ) sent 
letters to the veteran providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The May 2006 
and December 2006 letters also provided the notice of the 
disability rating and effective date regulations, in accord 
with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No prejudice has been alleged in the timing of these notices, 
and none is apparent from the record; and the claim has been 
readjudicated several times during the course of this appeal.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(noting that a timing defect may be cured by the issuance of 
fully compliant notification followed by a re-adjudication of 
the claim).  

The VA has also done everything reasonably possible to assist 
the veteran with respect to his claim for benefits, such as 
obtaining medical records and providing the veteran with VA 
examinations.  Consequently, the duty to notify and assist 
has been satisfied.





Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a skin disorder other than chloracne.

The veteran's claim of entitlement to service connection for 
a skin disorder was last finally denied by a March 1995 RO 
decision.  The veteran was denied service connection at that 
time, because, although the evidence showed that the veteran 
had skin diagnoses such as acne vulgaris and pruritis, none 
of the evidence of record linked any of the veteran's skin 
diagnoses to service, or to herbicide exposure.

As the veteran did not perfect an appeal of this decision, it 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 
20.302, 20.1103 (2007).  

Since this decision is final, the veteran's current claim of 
service connection may be considered on the merits only if 
new and material evidence has been received since the time of 
the prior adjudication.  See 38 U.S.C.A. §§ 5108, 7104 (West 
2002); 38 C.F.R. § 3.156; Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).

New and material evidence means evidence which was not 
previously submitted to agency decisionmakers which bears 
"directly and substantially" upon the specific matter under 
consideration.  Such evidence must be neither cumulative nor 
redundant, and, by itself or in connection with evidence 
previously assembled, "so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a) (2001); Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  In determining whether evidence 
is new and material, the credibility of the new evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The Board acknowledges that the regulation regarding new and 
material evidence was amended during the course of this 
appeal.  See 38 C.F.R. § 3.156(a) (2007).  This amendment to 
38 C.F.R. § 3.156(a) applies only to claims to reopen a 
finally decided claim received on or after August 29, 2001.  
The veteran's request to reopen his claims of entitlement to 
service connection was filed prior to that date.  Therefore, 
the amended regulation does not apply.

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

Taking into account all relevant evidence, the Board finds 
that new and material evidence has not been received 
sufficient to reopen the veteran's claim of entitlement to 
service connection for a skin disorder other than chloracne.  
In this regard, the Board points out that an April 2007 RO 
decision, implementing an October 2006 Board decision, 
granted the veteran entitlement to service connection for 
chloracne, based on evidence that the veteran had at times 
been diagnosed with this condition, and that it was 
presumptively related to service.

Other than evidence pertaining to chloracne, no new evidence 
has been presented linking any of the veteran's other skin 
diagnoses, such as uticaria, pruritus, or acne vulgaris, to 
service.  As the veteran's claim was previously denied 
because no evidence had been presented linking the veteran's 
skin disabilities to service, and because no new evidence has 
been presented linking the veteran's skin disabilities, other 
than chloracne, which he is now service connected for, to 
service, the Board finds that new and material evidence has 
not been submitted sufficient to reopen the veteran's claim 
of entitlement to service connection for a skin disability 
other than chloracne, and as such the veteran's application 
to reopen his claim of entitlement to service connection for 
a skin disorder other than chloracne is denied.


Service connection for hypertension and Hepatitis C.

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(b).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
the condition as to which, under Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  With chronic diseases shown as such in 
service (or within the presumptive period under § 3.307, for 
cardiovascular renal disease (which includes hypertension), 
among other things) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected unless clearly attributable to intercurrent causes. 
38 C.F.R. § 3.303(b).

Further, secondary service connection will be granted when a 
disability is proximately due to or the result of a service 
connected disease or injury.  38 C.F.R. §  3.310 (2007).  
Secondary service connection may be established for a 
disorder which is aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for hypertension.  
In this regard, the Board notes that the preponderance of the 
evidence of record indicates that the veteran's hypertension 
is not related to service or secondary to any service 
connected disability.

Initially, the Board points out that the veteran's service 
medical records show no complaints of, diagnosis of, or 
treatment for, hypertension.  An August 1968 report of 
separation examination found to veteran to have a blood 
pressure reading of 110/74, a normal finding.   Several 
records from the 1970s and 80s show normal readings, 
including 136/90 in 1977, and 120/80 and 142/88 in 1984.

There is no evidence of record showing hypertension dated any 
earlier than a September 1993 VA examination, which shows 
multiple blood pressure readings of  150/100, and diagnosed 
the veteran with mild hypertension.

A March 2002 report of VA examination noted that the veteran 
reported that this had been present for at least one year, 
and that he was on medication for hypertension.  Blood 
pressure reading was 170/118.  The veteran was diagnosed with 
poor control of hypertension but with no heart disease.

The Board notes a September 2005 letter from a physician who 
indicates that there is a "distinct possibility" that the 
veteran's hypertension was absolutely service connected.  
However, the Board finds the wording of this opinion somewhat 
speculative, as it indicates a possibility, and not a 
probability.  The Board also notes that this opinion appears 
to be based solely on this psychiatrist's treatment of the 
veteran for the past year only, and on a copy of the 
veteran's VA examination report from 1993, not on the 
entirety of the evidence of record.  Thus the Board finds 
this opinion to be of minimal probative value.

The Board finds more probative a November 2007 report of VA 
examination, for which the veteran's claims file was 
reviewed.  It was noted that he felt that a review of the 
evidence did not show that the veteran was diagnosed with 
hypertension until approximately 2000, and had never been 
hospitalized for hypertension.  He was noted to have never 
had a heart attack or stroke, and had no chest pain or 
shortness of breath.  His blood pressure reading during 
examination was 160/100 twice, and 150/95 once, and his heart 
was of a regular rate and rhythm with no murmurs.  The 
veteran was diagnosed with hypertension, not related to PTSD.  
The examiner indicated that while it is well known that 
stress can transiently elevate blood pressure in all 
individuals, this was a normal response to catecholamine 
release and such temporary elevation does not aggravate or 
cause the underlying condition of hypertension.

Thus, the Board notes that the preponderance of the evidence 
of record shows that the veteran's hypertension did not start 
until many years after the veteran's separation from service.  
See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
[noting that it was proper to consider the veteran's entire 
medical history, including the lengthy period of absence of 
complaint with respect to the condition he now raised].  
Furthermore, the preponderance of the evidence of record 
shows that the veteran's current hypertension is not directly 
related to service, nor is it secondary to the veteran's 
service connected PTSD.  As such, the Board finds that the 
preponderance of the evidence of record is against a finding 
that the veteran's hypertension is related to service.

Taking into account all relevant evidence, the Board also 
finds that service connection is not warranted for Hepatitis 
C.  In this regard, the Board finds that the preponderance of 
the evidence of record indicates that this disability is not 
related to service.  

Initially, the Board points out that the veteran's service 
medical records show no complaints of, or treatment for, 
hepatitis of any kind.  The veteran's separation examination 
does show that he apparently received a tattoo in service.

The veteran received a VA examination in November 2007.  At 
that time, he was noted to have been diagnosed with Hepatitis 
C in 2000.  The examiner could find no viral load in the 
claims file, but the veteran had normal liver transaminases 
and normal liver ultrasound without cirrhosis.  He was 
asymptomatic in regard to his hepatitis, and he has never 
required a liver biopsy.  He reported that his only risk 
factor that he was aware of, other than heterosexual 
intercourse, was a left forearm tattoo.  He had never had a 
blood transfusion, and reported never using illicit or 
intravenous drugs.  The veteran was diagnosed with chronic 
Hepatitis C, asymptomatic without evidence of liver damage.  
In support of his opinion, the examiner indicated that the 
veteran was discharged in 1968 and the hepatitis was not 
diagnosed until 2000.  The examiner indicated that, since 
there were no documented risk factors in the claims file, and 
the veteran could have contacted hepatitis at any time during 
his life, it was not at least as likely as not that the 
veteran's Hepatitis C was related to service.

Thus, considering the time period that has passed since the 
veteran's service, and the above noted opinions, the Board 
finds that the preponderance of the evidence of record is 
against a grant of service connection for Hepatitis C.

As the preponderance of the evidence is against these claims, 
the benefit-of-the-doubt doctrine does not apply, and they 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

New and material evidence not having been presented, the 
veteran's application to reopen his claim of entitlement to 
service connection for a skin disorder other than chloracne 
remains denied.

Entitlement to service connection for hypertension, to 
include as secondary to a psychiatric disorder is denied.

Entitlement to service connection for Hepatitis C is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


